[Cite as State v. Cheatham, 2016-Ohio-5779.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




STATE OF OHIO,                                  :

        Plaintiff-Appellee,                     :     CASE NO. CA2015-12-100

                                                :             OPINION
   - vs -                                                      9/12/2016
                                                :

RASHON LAEL ISRAEL CHEATHAM,                    :

        Defendant-Appellant.                    :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 15 CR 0144



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

Douglas A. Ball, 233 East Main Street, Batavia, Ohio 45103, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Rashon Lael Israel Cheatham, appeals his convictions

in the Clermont County Common Pleas Court for violating a domestic violence civil

protection order.

        {¶ 2} In April 2014, the Clermont County Common Pleas Court issued a civil

protection order prohibiting Cheatham from having any contact with Dayna Brooks, being

within 500 feet of her, or entering her residence, regardless of whether she gave him
                                                                  Clermont CA2015-12-100

permission. In June 2014, the Clermont County Sheriff's Office served Cheatham with a

copy of the CPO while he was in its jail. The CPO stated that it was effective until April

2015.

         {¶ 3} In February 2015, Brooks, along with a female friend and several male

companions, returned to her home after a night out. Cheatham was at the home. Whether

Cheatham was a welcome guest of Brooks that evening is not clear. However, some of the

other men, apparently in an effort to roust Cheatham from the residence, began to fight with

him inside and then outside of the house.

         {¶ 4} Brooks' female friend called 9-1-1. Two of the male companions fled the area

before deputies arrived. Cheatham testified that he went into a detached garage or shed

on the property and sat down in a chair with the lights on.

         {¶ 5} Three deputies with the Clermont County Sheriff's Office responded to the 9-

1-1 call. One interviewed Brooks and her remaining companions. The other two deputies,

one with a K9 unit, searched outside the property for Cheatham but did not locate him.

         {¶ 6} The deputies then left the house. However, they stayed in the area, believing

that Cheatham was likely to return. Twenty minutes later a second 9-1-1 call alerted the

deputies that Cheatham had returned.

         {¶ 7} This time, the deputies parked their vehicles away from the house and

approached stealthily on foot. They could hear Cheatham outside the house imploring to

be let in. One of the deputies accidentally triggered a motion-sensing light, which alerted

Cheatham to their presence. Cheatham fled, but was quickly apprehended.

         {¶ 8} A grand jury indicted Cheatham on two felony counts of violating a protection

order.    The counts were felonies because a court earlier convicted Cheatham of a

misdemeanor violation of the same CPO. The matter proceeded to a bench trial and the

court found Cheatham guilty of both counts. At sentencing the court merged the counts


                                             -2-
                                                                   Clermont CA2015-12-100

and placed Cheatham on three years of community control. He timely appealed, raising

two assignments of error.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} THE TRIAL COURT ERRED IN FINDING THAT THE APPELLANT ACTED

RECKLESSLY AND THAT HE WAS GUILTY, BEYOND A REASONABLE DOUBT, ON

BOTH COUNTS.

       {¶ 11} Assignment of Error No. 2:

       {¶ 12} THE TRIAL COURT ERRED IN FINDING THAT THERE WERE TWO

SEPARTATE [sic] INCIDENTS EVEN THOUGH THE COURT MERGED THEM FOR

SENTENCING PURPOSES.

       {¶ 13} Cheatham's assignments of error contest the sufficiency and weight of the

evidence. The first assignment of error focuses on the trial court's finding that Cheatham

acted "recklessly" when he violated the CPO, while the second assignment of error

challenges the trial court's finding that there were two separate violations of the CPO.

       {¶ 14} When reviewing the sufficiency of the evidence underlying a criminal

conviction, an appellate court examines the evidence in order to determine whether such

evidence, if believed, would convince the average mind of the defendant's guilt beyond a

reasonable doubt. State v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205,

¶ 9. The "relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d 259 (1991),

paragraph two of the syllabus.

       {¶ 15} A manifest weight of the evidence challenge, on the other hand, examines

the "inclination of the greater amount of credible evidence, offered at a trial, to support one

side of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-


                                             -3-
                                                                    Clermont CA2015-12-100

177, 2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest

weight of the evidence, the reviewing court must look at the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses, and

determine whether in resolving the conflicts in the evidence, the trier of fact clearly lost its

way and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-

Ohio-2814, ¶ 66.

        {¶ 16} "While appellate review includes the responsibility to consider the credibility

of witnesses and weight given to the evidence, 'these issues are primarily matters for the

trier of fact to decide[.]'" State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-

5226, ¶ 81, quoting State v. Walker, Butler App. No. CA2006-04-085, 2007-Ohio-911, ¶ 26.

An appellate court, therefore, will overturn a conviction only in extraordinary circumstances

when the evidence presented at trial weighs heavily in favor of acquittal. Id.

        {¶ 17} Although the legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different, a "determination that a

conviction is supported by the manifest weight of the evidence will also be dispositive of the

issue of sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150,

¶ 19.

        {¶ 18} The court convicted Cheatham of violations of R.C. 2919.27, which prohibits

a person from "recklessly" violating the terms of a protection order. The Revised Code

defines recklessly as follows:

              A person acts recklessly when, with heedless indifference to the
              consequences, the person disregards a substantial and
              unjustifiable risk that the person's conduct is likely to cause a
              certain result or is likely to be of a certain nature. A person is
              reckless with respect to circumstances when, with heedless
              indifference to the consequences, the person disregards a
              substantial and unjustifiable risk that such circumstances are
              likely to exist.
                                             -4-
                                                                              Clermont CA2015-12-100


R.C. 2901.22(C).

        {¶ 19} The record indicates that Cheatham's convictions are supported by sufficient

evidence and are not against the manifest weight of the evidence. Cheatham testified he

received a copy of the CPO and read it.1 Its terms specifically prohibited him from having

any contact with Brooks or entering or interfering with her residence. And on the first page,

the CPO states: "[t]he terms of this order shall be effective until April 3, 2015[.]"

        {¶ 20} Cheatham testified that he knew he could not have contact with Brooks

because of the protection order. Nonetheless, he was present at Brooks' home in February

2015, nearly two months before the CPO's expiration. On these facts we conclude that

there was sufficient evidence to support the trial court's finding that Cheatham acted

recklessly when he violated the terms of the CPO in February 2015 by being at Brooks'

residence. See, e.g., State v. Wisby, 12th Dist. Clermont No. 2012-06-049, 2013-Ohio-

1307.

        {¶ 21} Cheatham contends that he could not have acted recklessly because he

mistakenly believed that the CPO was only effective for six months. He claims that Brooks

told him that the CPO expired after six months in a letter she sent to him while he was in

jail. And he claimed he fled from police because he was concerned he would be arrested

for the fight at Brooks' house and for violating the terms of a separate "probation" order to

stay away from Brooks.2

        {¶ 22} The trial court did not believe Cheatham's claim that he mistakenly believed

that the CPO expired. We give substantial deference to the trial court's determination of a


1. Appellate counsel argues that Cheatham may not have received the CPO while in jail, but rather, a different
ex parte order. Neither side raised this argument at trial. We have thoroughly reviewed the record and
conclude that there is no credible evidence to support this contention.

2. Several days before his arrest, a judge released Cheatham from jail after he had served the majority of his
150-day sentence for the earlier misdemeanor conviction for violation of the same CPO. The judge ordered
him to stay away from Brooks as a condition of early release.
                                                    -5-
                                                                   Clermont CA2015-12-100

witness' credibility. State v. Moore, 12th Dist. Warren No. CA2014-10-121, 2015-Ohio-

2466, ¶ 17. Moreover, the greater weight of the evidence indicated Cheatham was aware

that the CPO had not expired. He read the CPO after receiving it in jail. The state previously

charged him with violating its terms and won a conviction. Finally, he fled from police while

committing acts in violation of the CPO.

       {¶ 23} After thoroughly reviewing the evidence in a light most favorable to the

prosecution, we find that there was sufficient evidence to support Cheatham's convictions.

We cannot find that the trial court clearly lost its way or created such a manifest miscarriage

of justice that the convictions must be reversed and a new trial ordered. We therefore

overrule Cheatham's first assignment of error.

       {¶ 24} Cheatham's second assignment of error challenges the sufficiency and

weight of the evidence supporting the trial court's finding that there were two violations of

the CPO. The gist of Cheatham's argument is that he did not flee the first time deputies

arrived but simply moved to the garage, where he went undiscovered. Thus, Cheatham

argues that the evidence demonstrates a single violation of the CPO.

       {¶ 25} As before, whether Cheatham fled the property or merely hid in the detached

garage was a question of fact for the trial court, who is in a better position than us to

determine the credibility of testimony. Two deputies who responded to the first 9-1-1 call

testified that they searched the property. One deputy searched with his K9 unit. That

deputy testified that the K9 unit was trained to pick up human scent and did not indicate

that anyone was in the garage.        Thus, the record contains some credible evidence

supporting the trial court's finding that Cheatham was on Brooks' property, fled, and then

returned. Accordingly, we overrule Cheatham's second assignment of error.

       {¶ 26} Judgment affirmed.


       M. POWELL, P.J., and S. POWELL, J., concur.
                                             -6-